UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7917



MICHAEL ANTHONY EPPS,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT      OF   CORRECTIONS;
DOCTOR STAMPLER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03076-D)


Submitted:   March 21, 2007                   Decided:   May 16, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Epps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Anthony Epps appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Epps v. North Carolina Dep’t of Corr., No.

5:06-ct-03076-D (E.D.N.C. Oct. 31, 2006).   We deny Epps’ motion to

remand to file an amended complaint.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -